Citation Nr: 0210954	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-21 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether there was clear and unmistakable error (CUE), as 
defined by 38 C.F.R. § 3.105(a) (2001), in a prior rating 
decision of April 1990, wherein the RO denied compensable 
ratings for service-connected residuals of bilateral heel 
stress fractures.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel




INTRODUCTION

The appellant served on active duty from July 1969 to April 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision from the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  

In December 1998 the RO, in pertinent part, denied the claim 
of CUE in the prior rating decision of April 1990 and a 
compensable rating for his service-connected bilateral heel 
stress fractures.  The appellant filed a notice of 
disagreement with respect to the CUE claim in July 1999.  The 
RO issued a statement of the case in August 1999 and the 
appellant filed a substantive appeal in September 1999.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The appellant has failed to allege any kind of error of 
fact or law in the April 1990 rating decision, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  


CONCLUSION OF LAW

A valid claim of CUE in the April 16, 1990 RO rating decision 
has not been presented.  38 U.S.C.A. § 5109A (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.105(a) (2001); Luallen v. Brown, 
8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  That is, he has been notified of his procedural 
and appellate rights, has been provided with the laws and 
regulations pertinent to his CUE claim, and has been afforded 
the opportunity to present arguments in favor of his claim.  
38 U.S.C. § 5103 (West Supp. 2002).  

Given the nature of a claim to revise an earlier decision 
based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence, in that no 
reasonable possibility exists that such assistance would aid 
him in substantiating his claim, since the evaluation of such 
a claim is based upon the record as it was constituted at the 
time of the decision as to which revision is sought.  In 
addition, because the appellant has failed to raise a valid 
claim of CUE, there is no reasonable possibility that further 
development of such claims could aid in substantiating them.  

The Board believes this conclusion to be consistent with the 
recent holding of the CAVC in Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc) (holding that the duties specified 
in the VCAA are not applicable to allegations of CUE in a 
prior Board decision); see also Dobbin v. Principi, No. 99-
1461 (U.S. Vet. App. Dec. 11, 2001).  


Factual Background

The service medical records show the appellant was seen in 
early August 1969 for complaints of circulatory problems with 
both feet.  X-ray examination of the feet showed no 
significant abnormality.  Later that month, the appellant 
complained of paresthesia and burning in both feet.  The 
impression was rule out diabetes mellitus.  

In early September 1969 he complained of pain in both heels.  
Physical examination showed mild edema and severe pain on 
palpation of both heels.  The impression was early stress 
fractures.  Several days later he was given a limited 14-day 
temporary physical profile for early stress fracture of both 
heels.  The appellant was instructed to refrain from physical 
activities and to wear low quarter shoes.  

The appellant underwent a service department medical 
separation examination in January 1970.  The feet were normal 
on physical examination.  He denied foot trouble in the 
report of medical history.  

The appellant underwent a service department medical 
separation examination in March 1970.  The feet were normal 
on physical examination.  He again denied foot trouble in the 
report of medical history.  

The appellant filed an original application for service 
connection for "Kelly's Tendon on both Ankles," presumably 
Achilles tendonitis, in May 1981.  He identified inservice 
treatment for this condition in September 1969.  He did not 
identify post-service treatment.  

The appellant underwent a VA compensation examination in 
August 1981.  He reported having injured both heels in 1979 
from poorly fitting shoes.  He stated he had had discomfort 
in the heel area, which was aggravated by walking and 
standing.  Physical examination disclosed discomfort at the 
posterior aspect of both heels.  There was no effusion or 
deformity.  There was tenderness over both Achilles tendons.  
There was normal range of motion of the foot and ankle joints 
with discomfort on dorsiflexion and plantar flexion of the 
feet.  Gait was normal and there was good propulsion, 
bilaterally.  Pulses were normal.  Circumference of both 
calves measured 14 1/2 inches.  X-ray examination showed a 
normal left foot and normal ankles.  The examiner requested 
repeat x-ray examination of the right foot because the 
radiograph was too over penetrated for any diagnostic 
evaluation.  The diagnosis was a history of stress fractures 
of the feet.  

In January 1982 the RO granted a claim for service connection 
for bilateral heel stress fractures.  The RO assigned 
noncompensable ratings, effective May 8, 1981.  The RO 
notified the appellant of that determination by letter dated 
January 29, 1982; he did not appeal.  

The appellant filed a claim to reopen service connection for 
a compensable rating for his service-connected bilateral heel 
stress fractures in March 1990.  He included copies of 
outpatient treatment records.

He was seen in March 1990 for complaints of a several month 
history of pain in his feet and ankles.  Physical examination 
showed gait was okay.  There was no deformity of the feet and 
range of motion of the toes and ankles was okay.  The 
assessment was painful feet and ankles of questionable 
etiology.  The examiner referred the appellant to the 
podiatry clinic for evaluation.  He was seen later that 
month.  He complained of chronic pain in the Achilles tendons 
and heels.  He stated that he had a service-connected 
Achilles tendon injury.  Physical examination revealed pain 
on palpation of the Achilles tendon "B/C" and "B/C" heels.  
Gait was within normal limits.  The assessment was Achilles 
tendonitis.  

In April 1990 the RO denied the claim.  The RO notified the 
appellant of that determination by letter dated May 4, 1990; 
he did not appeal.

The appellant filed his claim of CUE in the April 16, 1990 
rating decision in May 1998.  He argues that the RO committed 
CUE because VA failed to provide him with a VA compensation 
examination at that time as required by VA's duty to assist.  
He also argues that the medical evidence submitted at that 
time revealed that he was adversely affected in his 
employment as a result of his service-connected disability.  
He argues that the April 1990 rating decision even 
acknowledges the medical findings.  In August 2000 the 
appellant's representative argued that the April 1990 rating 
decision contained CUE because the RO did not accept his 
complaints of heel pain on exertion as a compensable 
disability as defined in DeLuca v. Brown, 8 Vet. App. 202, 
(1995).  



Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2001), taken together, a rating action is final and binding 
in the absence of CUE.  A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (2001).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2001).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
CAVC propounded a three-pronged test to determine whether CUE 
was present in a prior determination:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. 
App. at 44-45.  

Where a claimant fails to reasonably raise a CUE claim as set 
forth above, there is no requirement to address the merits of 
the issue.  Fugo, 6 Vet. App. at 45.  

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.  

Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).


Analysis

Turning to the merits of the appeal, the evidence shows the 
appellant filed a claim for a compensable rating for his 
service-connected bilateral heel stress fractures in March 
1990.  

In April 1990 the RO denied the claim.  The RO notified the 
appellant of that determination by letter dated May 4, 1990; 
he did not appeal.  Therefore, that decision is final.  
38 C.F.R. §§ 3.104, 19.192 (1989).  

Determinations, which are final and binding, will be accepted 
as correct in the absence of CUE.  38 C.F.R. § 3.105.  

After a careful review of the record, the Board concludes 
that the appellant has not reasonably raised a claim of CUE 
with respect to the April 1990 rating decision.  

The appellant's primary contention is that the RO committed 
CUE because VA failed to provide him with a VA compensation 
examination at that time as required by the VA's duty to 
assist.  He also argues that the medical evidence submitted 
at that time revealed that he was adversely affected in his 
employment as a result of his service-connected disability.  
He argues that the April 1990 rating decision even 
acknowledges the medical findings.  In August 2000 the 
appellant's representative argued that the April 1990 rating 
decision contained CUE because the RO did not accept his 
complaints of heel pain on exertion as a compensable 
disability as defined in DeLuca v. Brown, 8 Vet. App. 202, 
(1995).  

For reasons that will be set forth below, the above-listed 
CUE theories are invalid.  In general, they are not valid CUE 
claims because no specific contentions of how the law or 
facts in existence at the time of the April 1990 decision was 
misapplied have been presented in any of them.  

Nor has the appellant presented persuasive reasons as to how 
any of the alleged errors, if true, would have resulted in a 
manifestly different outcome but for the alleged error.  See 
Eddy, supra.  

The appellant's primary contention is that the RO failed to 
provide a compensation examination in connection with his 
March 1990 claim.  He argues that VA violated its duty to 
assist him and this constitutes CUE.  


This argument has no merit. This is not a valid CUE claim 
because it is nothing more than an assertion regarding the 
duty to assist or an alleged failure to assist the appellant.  
An alleged failure in the duty to assist cannot serve as a 
basis for a claim of CUE.  Dixon v. Gober, 14 Vet. App. 168, 
172 (2000); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).

His remaining argument is that the medical evidence submitted 
at that time revealed he was adversely affected in his 
employment as a result of his service-connected disability.  

This is nothing more than asking the Board to reweigh the 
evidence in favor of a compensable evaluation.  He does not 
argue that the RO did not consider the medical findings of 
record at that time.  In fact, he argues that the April 1990 
rating decision even acknowledges the medical findings.  He 
does not argue how the RO misapplied the medical evidence 
submitted in support of the claim, or how the outcome would 
have been manifestly different.  Asking the Board simply to 
reweigh the evidence can never rise to the stringent 
definition of CUE under 38 C.F.R. § 3.105(a).  See Fugo, 
supra.  

Finally, the appellant's representative argued that the April 
1990 rating decision contained CUE because the RO did not 
accept his complaints of heel pain on exertion as a 
compensable disability as defined in DeLuca v. Brown, 8 Vet. 
App. 202, (1995).  

Again, this is simply disagreement with how the RO weighed 
the medical evidence of record at the time of the April 1990 
rating decision, which, as stated above, cannot constitute a 
valid CUE claim.  Fugo, supra.

Furthermore, there is a presumption of regularity which holds 
that government officials are presumed to have properly 
discharged their official duties, including VA officials.  
Unless rebutted by clear evidence to the contrary, the RO is 
presumed to have considered all of the evidence of record at 
the time of the April 1990 rating decision in question.  
Baldwin v. West, 13 Vet. App. 1, 5-6 (1999); see also Crippen 
v. Brown, 9 Vet. App. 412, 421 (1996).  

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. 
App. at 44-45.  

In this case, clear evidence has not been submitted 
demonstrating that the RO failed to consider or disregarded 
the evidence of record at the time the decision was made.  It 
has only been generally contended that medical evidence was 
disregarded without providing clear evidence that the RO in 
fact failed to consider highly probative evidence.  
Therefore, this CUE theory must fail.  

Because the appellant has failed to reasonably raise a valid 
CUE claim with respect to the April 1990 rating decision, 
there is no need to address the issue of CUE with respect to 
this decision on the merits.  Fugo, 6 Vet. App. at 45.  
Accordingly, the claim is denied because of the absence of 
legal merit or lack of entitlement under the law.  See 
Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

No valid claim for CUE in the April 16, 1990 RO rating 
decision has been presented.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

